                  Case 19-11973-MFW            Doc 198       Filed 10/03/19        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    SUGARFINA INC., et al.,                               Case No. 19-11973 (MFW)

                           Debtors.1                      Jointly Administered

                                                          RE D.I. __________



         ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
                   AND REIMBURSEMENT OF PROFESSIONALS

             Upon the motion (the “Motion”) of the debtors and debtors in possession in the above-

captioned cases (the “Debtors”) for entry of an order pursuant to 11 U.S.C. §§ 105(a) and 331 of

title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) establishing procedures for the interim compensation and

reimbursement of expenses of professionals; and the Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware dated as of February 29, 2012; and due

and adequate notice of the Motion having been given; and it appearing that no other or further

notice need be provided; and it appearing that the relief requested by the Motion is in the best

interests of the Debtors, its estate, its creditors, and other parties in interest; and after due

deliberation and sufficient cause appearing therefore, it is, by the United States Bankruptcy Court



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware corporation
(4356), (2) Sugarfina International, LLC, a Delaware limited liability company (1254) and (3) Sugarfina (Canada),
Ltd. (4480). The location of the Debtors' corporate headquarters is 1700 E. Walnut Ave., 5th Floor, El Segundo,
California 90245.


11166839/4
              Case 19-11973-MFW          Doc 198     Filed 10/03/19    Page 2 of 5



for the District of Delaware, hereby

         ORDERED, ADJUDGED and DECREED that:

         1.    The Motion is granted to the extent set forth herein.

         2.    Capitalized terms not otherwise defined herein shall have the meanings ascribed to

such terms in the Motion.

         3.    Except as otherwise provided in an order of this Court authorizing the retention of

a particular Professional, the Professionals in this case may seek interim payment of compensation

and reimbursement of expenses in accordance with the following Compensation Procedures:

               (a)    No earlier than the 2nd day of each calendar month, each Professional
                      seeking interim compensation may file an application (the "Monthly Fee
                      Application"), pursuant to section 331 of the Bankruptcy Code, for interim
                      approval and allowance of compensation for services rendered and
                      reimbursement of expenses incurred during any previous month or months
                      (the "Compensation Period”) and serve a copy of such Monthly Fee
                      Application on the following parties: (i) the Debtors: 1700 E. Walnut Ave.,
                      5th Floor, El Segundo, California 90245. (Attn: Lance Miller); (ii) counsel
                      to the Debtors: Morris James LLP, 500 Delaware Avenue, Suite 1500,
                      Wilmington, DE 19801 Attn: Brya Keilson and Eric Monzo,
                      bkeilson@morrisjames.com and emonzo@morrisjames.com and Shulman
                      Hodges & Bastian, 100 Spectrum Center Drive; Suite 600, Irvine, CA
                      92618 Attn: Alan Friedman, afriedman@shbllp.com; (iii) counsel to the
                      Debtors’ first lien lender, SFCC Loan Investors, LLC, Loeb & Loeb
                      LLP, 345 Park Avenue, New York, NY 10154, Attn: Vadim J.
                      Rubinstein, vrubinstein@loeb.com; (iv) counsel to the Debtors’ second
                      lien lender, Goldman Sachs Specialty Lending Group L.P., King &
                      Spalding LLP, 1180 Peachtree Street, Northeast, Suite 1600, Atlanta,
                      Georgia 30309, Attn: W. Austin Jowers, ajowers@kslaw.com; (v)
                      counsel to any statutory committee appointed in this case; and (vi) the
                      Office of the United States Trustee, 844 King St., Suite 2207, Lockbox 35,
                      Wilmington, DE 19801 (Attn: Timothy Fox) timothy.fox@usdoj.gov (each
                      a “Notice Party” and collectively, the “Notice Parties”). Any Professional
                      that does not file a Monthly Fee Application for a particular month or
                      months may subsequently submit a consolidated Monthly Fee Application
                      for a particular month or months. All Monthly Fee Applications shall
                      comply with the Bankruptcy Code, the Bankruptcy Rules, applicable Third
                      Circuit law and the Local Rules of the Court. Each Notice Party will have


11166839/4
             Case 19-11973-MFW        Doc 198      Filed 10/03/19     Page 3 of 5



                    10 days after service of a Monthly Fee Application to object thereto (the
                    “Objection Deadline”). Upon the expiration of the Objection Deadline, a
                    Professional may file a certificate of no objection with the Court, after
                    which the Debtors shall be authorized to pay each Professional an amount
                    (the “Actual Interim Payment” equal to the lesser of: (i) 80% of the fees
                    and 100% of the expenses requested in the Monthly Fee Application (the
                    “Interim Payment”); and (ii) 80% of the fees and 100% of the expenses not
                    subject to an objection pursuant to subparagraph (b) below.

              (b)   If any Notice Party objects to a Professional's Monthly Fee Application, it
                    must file a written objection (an “Objection”) with the Court and serve it on
                    the affected Professional and each of the Notice Parties on or before the
                    Objection Deadline; provided, however, that on written notice to the other
                    Notice Parties, the applicable Professional may agree to extend such
                    objecting party's Objection Deadline. Thereafter, the objecting party and the
                    affected Professional may attempt to resolve the Objection on a consensual
                    basis. If the parties are unable to reach a resolution of the Objection within
                    20 days after service of the Objection, the affected Professional may either:
                    (i) file a response to the Objection with the Court, together with a request
                    for payment of the difference, if any, between the Interim Payment and the
                    Actual Interim Payment made to the affected Professional (the “Incremental
                    Amount”); or (ii) forgo payment of the Incremental Amount until the next
                    interim or final fee application hearing, at which time the Court will
                    consider and dispose of the Objection if requested by the parties.

             (c)    Beginning with the period beginning on the Petition Date and ending on
                    November 30, 2019 (or sooner, should the confirmation date of a plan of
                    reorganization be scheduled) and at three-month intervals or at such other
                    intervals convenient to the Court, each of the Professionals may file with
                    the Court and serve on the Notice Parties a request (an "Interim Fee
                    Application Request") for interim Court approval and allowance, pursuant
                    to section 331 of the Bankruptcy Code, of the compensation and
                    reimbursement of expenses sought in the Monthly Fee Applications filed
                    during such period (the "Interim Fee Period"). The Interim Fee
                    Application Request must include a summary of the Monthly Fee
                    Applications that are the subject of the request and any other information
                    requested by the Court or required by the Local Rules, including Local
                    Rule 2016-2. An Interim Fee Application may be filed with the Court and
                    served upon the Notice Parties within 45 days after the end of the
                    applicable Interim Fee Period. Objections, if any, to an Interim Fee
                    Application shall be filed with the Court and served upon the affected
                    Professional and each of the Notice Parties on or before the 20th day
                    following service of the applicable Interim Fee Application.



11166839/4
              Case 19-11973-MFW         Doc 198      Filed 10/03/19      Page 4 of 5



               (d)    To the extent applicable in this chapter 11 case, the Debtors shall
                      request that the Court schedule a hearing on Interim Fee Application
                      Requests approximately once every four months, or at such other
                      intervals as the Court deems appropriate.

               (e)    The pendency of an Objection to payment of compensation or
                      reimbursement of expenses shall not disqualify a Professional from the
                      future payment of compensation or reimbursement of expenses.


               (f)    Neither: (i) the payment of or the failure to pay, in whole or in part,
                      monthly interim compensation and reimbursement of expenses; nor (ii) the
                      filing of or failure to file an Objection, shall bind any party in interest or
                      the Court with respect to the allowance of interim or final applications for
                      compensation and reimbursement of expenses of Professionals. All fees
                      and expenses paid to Professionals are subject to disgorgement until final
                      allowance by the Court.

         4.    The Monthly Fee Applications, Interim Fee Applications, final fee applications and

Hearing Notices (as defined below) shall be served as follows: (a) the Notice Parties shall be

entitled to receive the Monthly Fee Applications, Interim Fee Applications, final fee applications,

and notices of any hearing thereon (the “Hearing Notices”); and (b) the parties in interest

requesting notice pursuant to Bankruptcy Rule 2002 shall be entitled to receive only the Hearing

Notices. Notice given in accordance with this paragraph is deemed sufficient and adequate and in

full compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and

the Local Rules of this Court.

         5.    The professionals restricted by prior Orders of the Court from seeking their fees

and expenses from the Debtor’s estate remain so restricted, and retain their right to apply to this

Court and seek payment of fees and expenses from the Debtor’s estate at a future time to the extent

provided in the prior Orders.

         6.    All time periods referenced in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).



11166839/4
               Case 19-11973-MFW           Doc 198     Filed 10/03/19      Page 5 of 5



         7.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.




         Dated: October 3rd, 2019
         Wilmington, Delaware                            MARY F. WALRATH
11166839/4                                               UNITED STATES BANKRUPTCY JUDGE
